Title: From John Adams to Benjamin Waterhouse, 18 December 1809
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy December 18. 1809

I have recd your favour of Nov. 20th and regret very much that your Employments would not allow you to Spend a Night with Us.
I did not before know but you was one of those respectable People who do not read the Patriot.
I must be cautious of Affectation: and not go out of my Way to introduce Things. When I come to mention the sailing of the South Carolina, I Shall mention Some of the Passengers. Will you be So good as to tell me who the Gentlemen Passengers were besides yourself and Major Jackson? And especially inform me of the day on which you Sailed. It will be a long time before I come to it. Be Patient.
Your “concern of Mind to write upon Politicks” you will find to be a disease worse than the Itch or Pox Small or great.
Probatum est.
This Distemper is not cured forever by having it once, or a hundred times Nor is there any Kine Inocculation to mollify its Virulence or destroy its Contagion. Have a Care! Facilis Descensus Averni.
Our University I hope is now perfectly happy in all its Professors and Governors. But I must break off abruptly

John Adams